19 F.3d 1437
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Peggy A. SHAGGS, Appellant,v.Donna E. SHALALA, Secretary, Department of Health and HumanServices, Appellee.
No. 93-3264.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 18, 1994.Filed:  April 1, 1994.

Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In late 1988, Peggy Skaggs applied for Social Security disability benefits, citing back problems.  See 42 U.S.C. Sec. 423(a)(1).  A year later, after a hearing before an administrative law judge, she was awarded disability benefits for the period between March, 1988, and April, 1989.  The administrative law judge denied benefits for the period after April, 1989.


2
Ms. Skaggs appealed the partial denial of benefits.  In mid-1990, the Appeals Council of the Social Security Administration remanded her case to the administrative law judge for further consideration of Ms. Skaggs's nonexertional limitations.  In early 1991, after receiving further reports from Ms. Skaggs's doctor and the answers to interrogatories from a vocational expert, the administrative law judge again denied benefits for the period after April, 1989.  The Appeals Council denied further review, and Ms. Skaggs sought judicial review of the administrative actions in late 1991.  See 42 U.S.C. Sec. 405(g).


3
On cross-motions for summary judgment, a magistrate judge recommended summary judgment for the government.  The district court adopted the magistrate judge's recommendation in mid-1993 and granted summary judgment to the government.  Ms. Skaggs appeals.  We affirm the judgment of the district court.1


4
Our standard of review on appeal is whether there is substantial evidence "on the record as a whole" to support the decision of the administrative law judge.   Ghant v. Bowen, 930 F.2d 633, 637 (8th Cir. 1991);  see also 42 U.S.C. Sec. 405(g).  We have examined all of the materials submitted and have carefully considered the arguments made by Ms. Skaggs.  It is our view that there is substantial evidence on the record as a whole to support the administrative law judge's decision.


5
We therefore affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Edward L. Filippine, Chief Judge, United States District Court for the Eastern District of Missouri, adopting the report and recommendations of the Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri.  See 28 U.S.C. Sec. 636(b)(1)(B)